554 So. 2d 21 (1989)
Brian M. CALHOUN, Appellant,
v.
Sue L. CALHOUN, Appellee.
No. 89-182.
District Court of Appeal of Florida, First District.
December 19, 1989.
Rehearing Denied January 16, 1990.
Richard W. Cobb, Orange Park, for appellant.
Barry L. Zisser and Nancy N. Nowles, Jacksonville, for appellee.
ZEHMER, Judge.
On this appeal from an amended final judgment of dissolution we review the award of permanent periodic alimony in the amount of $500 per month to Sue Calhoun, the former wife. Appellant Brian Calhoun, the former husband, contends there is insufficient evidence to support the amount of the award.
It is evident from the judgment and record that the alimony award was made solely for purposes of support. The court made no specific findings of fact regarding *22 the details of the wife's financial need in the order appealed, nor does a review of the record reveal sufficient evidence of the factual elements required to determine the amount of the wife's needs. Appellee argues that evidence adduced at a temporary support hearing some eight months prior to the final hearing establishes the quantum of the former wife's need, but it does not appear in the record that the parties stipulated that such evidence would be part of the record of the final hearing, and the wife did not offer a transcript of that hearing to be received and considered by the court at final hearing. Therefore, we cannot consider such evidence upon this appeal and are left without an adequate basis to make a meaningful review of the appealed order. The award of permanent alimony is reversed and the cause is remanded for findings of fact in accordance herewith. The court may receive further evidence if that is deemed necessary. See Canakaris v. Canakaris, 382 So. 2d 1197 (Fla. 1980); Strickler v. Strickler, 548 So. 2d 740 (Fla. 1st DCA 1989); Clemson v. Clemson, 546 So. 2d 75 (Fla. 2d DCA 1989); Lee v. Lee, 544 So. 2d 1083 (Fla. 1st DCA 1989); Eisner v. Eisner, 513 So. 2d 673 (Fla. 1st DCA 1987); DePoorter v. DePoorter, 509 So. 2d 1141 (Fla. 1st DCA 1987).
REVERSED AND REMANDED.
SMITH and MINER, JJ., concur.